Citation Nr: 1801468	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  12-00 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral artery disease of the bilateral lower extremities.  


ATTORNEY FOR THE BOARD

Norah Patrick, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from March 1968 to December 1971 and from July 1972 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran filed a notice of disagreement (NOD) with the rating decision in October 2009.  A statement of the case (SOC) was issued in November 2011, and the Veteran perfected his appeal in December 2011.  

The Board remanded this appeal in January 2014 for a VA examination with a vascular specialist to determine the etiology of any diagnosed peripheral artery disease and peripheral edema.  The Veteran was provided with a VA examination in November 2015.  A November 2015 supplemental statement of the case (SSOC) continued the denial of entitlement to service connection for peripheral artery disease.  

The Board remanded this appeal in February 2016 for a supplemental opinion from the VA examiner with regard to the etiology of any peripheral artery disease.  The examiner was asked specifically to comment on the August 2009 diagnosis of peripheral edema and the August 2008 and July 2010 physical findings of discolored toes.  The RO obtained a supplemental VA examiner opinion in May 2016.  A June 2016 SSOC continued the denial of entitlement to service connection for peripheral artery disease.

The Veteran submitted a statement in July 2016 indicating that additional VA and private treatment records existed that were not associated with the claims file.  The Board remanded this appeal in August 2017 for development of outstanding VA or private treatment records.  The remand order directed the RO to obtain a medical opinion on peripheral artery disease only if the newly obtained treatment records reflect a diagnosis of peripheral artery or vascular disease.  New VA treatment records from VAMC Orlando and VAMC Tampa were added to the claims file in August 2017.  The RO contacted the Veteran in September 2017 and requested that he identify any VA and non-VA medical providers who recently treated him for his claimed peripheral artery disease and to complete the enclosed authorization and release forms.  The Veteran did not respond to this letter.  An October 2017 SSOC continued the denial of entitlement to service connection for peripheral artery disease.  The appeal is again before the Board.       

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The May 2016 supplemental VA examiner opinion's rationale was based, in part, on the finding that the Veteran had no diagnosis of, or treatment for, symptoms of peripheral/lower extremity edema and no evidence of peripheral/lower extremity/ankle edema subsequent to 2010.  However, the newly obtained records from VAMC Orlando indicate that the Veteran exhibited lower extremity edema subsequent to 2010.

Specifically, in October 2014, a physical examination showed left foot pitting edema 2 plus.  In November 2015, a physical examination indicated bilateral pitting edema.  In November 2016, a foot check/screen recorded edema.  As these newly obtained treating records show evidence of peripheral edema subsequent to 2010, the rationale for the May 2016 VA examiner opinion is no longer supported by the record.  As such, an additional VA examination and opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of his peripheral artery disease and peripheral edema.  The examiner must review the claims file in conjunction with the examination and provide a complete rationale to support any opinion provided.  The examiner is requested to provide the following:

(a)  Is it as least as likely or not (a 50 percent probability or greater) that any diagnosed peripheral artery disease or peripheral edema is related to the Veteran's active service?  

(b)  Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's peripheral artery disease or peripheral edema was caused by the service-connected diabetes mellitus?  

(c)  Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's peripheral artery disease or peripheral edema has been aggravated (chronically worsened beyond its natural progression) by the service-connected diabetes mellitus?  

2.  After completing the above action the claim must be readjudicated.  If the claim remains denied, a SSOC must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 


	(CONTINUED ON NEXT PAGE)


Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

